DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on January 4, 2022, claim 14 has been cancelled, and claims 1-13 and 15 and the newly added claim 16 are pending.

Allowable Subject Matter
Claims 1-13, 15 and 16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a substrate, a plurality of reflective patterns disposed overlying the substrate, an over coat layer covering the reflective patterns, a light-emitting element between the reflective patterns on the over coat layer, the light- emitting element comprising a first electrode, an organic light emitting layer, and a second electrode, wherein each of the reflective patterns includes a portion overlapping with an edge of the first electrode, and the light emitted from the light-emitting element is reflected by the reflective patterns toward a region of the substrate overlapping with the light-emitting element (as per claims 1-8); or a substrate including a plurality of grooves; a light-emitting element on the light-emitting element between the grooves; first reflective layers disposed in the grooves of the substrate; a thin film transistor on the substrate, the thin film transistor being spaced from the light-emitting element; and a blocking element between the substrate and the thin film transistor, the blocking element including a material; wherein a side surface of each groove toward the light-emitting element is covered by one of the first reflective layers, and wherein the first reflective layers include a material that is the same material as the material included in the blocking element (as per claims 9-13 and 15); or a substrate including a plurality of grooves; a buffer layer on the substrate; a light-emitting element on the buffer layer and being disposed between the grooves; and a reflective layer disposed in the grooves of the substrate under the buffer layer; wherein the light-emitting element comprises a first electrode, an organic light emitting layer, and a second electrode, and wherein a portion of the reflective layer overlaps with an edge of the first electrode (as per claim 16) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626